Title: From Thomas Jefferson to Martha Jefferson, 5 May 1787
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Patsy
Marseilles May 5. 1787.

I got back to Aix the day before yesterday, and found there your letter of the 9th. of April, from which I presume you to be well tho’ you do not say so. In order to exercise your geography I will give you a detail of my journey. You must therefore take your map and trace out the following places. Dijon, Lyons, Pont St. Esprit, Nismes, Arles, St. Remis, Aix, Marseilles, Toulon, Hieres, Frejus, Antibes, Nice, Col de Tende, Coni, Turin, Vercelli, Milan, Pavia, Tortona, Novi, Genoa, by sea to Albenga, by land to Monaco, Nice, Antibes, Frejus, Brignolles, Aix, and Marseille. The day after tomorrow I set out hence for Aix, Avignon, Pont du Gard, Nismes, Montpelier, Narbonne, along the Canal of Languedoc to Toulouse, Bourdeaux, Rochefort, Rochelle, Nantes, Lorient, Nantes, Tours, Orleans and Paris where I shall arrive about the middle of June, after having travelled something upwards of a thousand leagues. From Genoa to Aix was very fatiguing, the first two days having been at sea, and mortally sick, two more clambering the cliffs of the Appennine, sometimes on foot, sometimes on a mule according as the path was more or less difficult, and two others travelling thro’ the night as well as day, without sleep. I am not yet rested, and shall therefore shortly give you rest by closing my letter, after mentioning that I have received a letter from your sister, which tho a year old, gave me great pleasure. I inclose it for your perusal, as I think it will be pleasing to you also. But take care of it, and return it to me when I shall get back to Paris, for trifling as it  seems, it is precious to me. When I left Paris, I wrote to London to desire that your harpsichord might be sent during the months of April and May, so that I am in hopes it will arrive a little before I shall, and give me an opportunity of judging whether you have got the better of that want of industry which I had began to fear would be the rock on which you would split. Determine never to be idle. No person will have occasion to complain of the want of time, who never loses any. It is wonderful how much may be done, if we are always doing. And that you may be always doing good, my dear, is the ardent prayer of yours affectionately,

Th: Jefferson

